Opinion ob the Oourt by
Judge Williams:
Without intending to indicate an opinion as to the preponder*178anee of the evidence upon either of the propositions to be noticed, we think from the evidence that the jury might have rationally inferred that the appellees were the joint bailees of the appellant’s horse, and therefore jointly responsible to him for the consequences of any violation of the conditions of their bailment, Further, that the condition upon which the horse was loaned was that he was to be taken no further than Greenupburg; also that he was taken beyond that point with the assent and at the instance of the appellees. If their propositions be true, they are responsible for the value of the horse, although the death was not the result of carelessness or negligence upon their part.
Hargis, for appellant.
■Phister, for appellees.
We think the court erred in its peremptory instruction to the jury to find for the appellees. Wherefore, the judgment is reversed,' and the cause remanded for further proceedings not inconsistent with this opinion.